Citation Nr: 0822372	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  02-01 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
knee injury.

2.  Entitlement to service connection for residuals of a 
right hip injury.

3.  Entitlement to service connection for degenerative 
arthritis and discopathy of the lumbar spine and a 
compression fracture at L3.

4.  Entitlement to service connection for residuals of a left 
hip injury.

5.  Entitlement to service connection for residuals of 
removal of a right foot bone spur.

6.  Entitlement to service connection for residuals of a 
right knee injury.

7.  Entitlement to service connection for residuals of a 
right shoulder injury.

8.  Entitlement to service connection for residuals of a 
right wrist injury.

9.  Entitlement to service connection for residuals of a left 
hand injury.

10.  Entitlement to service connection for residuals of a 
right ankle injury.

11.  Entitlement to service connection for residuals of a 
left ankle injury.

12.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.

[The issues of entitlement to service connection for 
peripheral neuropathy, to include as a result of exposure to 
herbicides; whether new and material evidence has been 
received with which to reopen a claim for service connection 
for erectile dysfunction, to include as secondary to service-
connected prostate cancer; and entitlement to special monthly 
compensation based upon the loss of use of a creative organ 
are addressed in a separate remand.]


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from September 1946 to July 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.

In August 2003, the veteran testified at a video conference 
hearing with regard to the first twelve issues captioned 
above over which the undersigned Acting Veterans Law Judge 
presided.  A transcript of the hearing has been associated 
with the veteran's claims file.

This matter was previously before the Board in September 
2004, at which time it was remanded for additional 
development.  It is now returned to the Board for appellate 
review.

In a June 2008 ruling, the Board granted the veteran's motion 
to advance his appeal on the Board's docket.  The appeal has 
therefore received expedited treatment since that time.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action on his part is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c).

As indicated above, this case was previously remanded in 
September 2004.  At that time, the Board, in pertinent part, 
directed that the RO/AMC schedule the veteran for an 
orthopedic examination so as to obtain an opinion as to the 
degree of probability that any current disorder of either 
ankle resulted from any injury or other cause sustained 
during the veteran's period of active service.  Review of the 
veteran's claims file reveals that there is no evidence of 
record to suggest that the veteran was ever scheduled for a 
VA examination as directed in the September 2004 Board 
Remand, nor does it appear that, notwithstanding the TDIU 
claim, any of the remaining claims initially remanded by the 
Board were readjudicated.

As such, the case must again be remanded before the Board may 
properly proceed with appellate review.  In this regard, the 
United States Court of Appeals for Veterans Claims (Court) 
has indicated that a remand by the Board confers, as a matter 
of law, the right to compliance with the remand orders.  The 
Court further indicated that it constitutes error on the part 
of the Board to fail to insure compliance.  Stegall v. West, 
11 Vet. App. 268, 271 (1998). 

As the issue of entitlement to a TDIU is inextricably 
intertwined with the other issues on appeal, the TDIU issue 
will be held in abeyance pending the completion of the 
remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the veteran 
for an appropriate VA orthopedic 
examination in order to determine the 
nature and etiology of his asserted 
bilateral ankle disorder.  The relevant 
medical evidence in the claims file must 
be reviewed by the examiner in conjunction 
with conducting the examination.  All 
necessary tests and studies should be 
performed and all findings must be 
reported in detail.

The examiner is requested to render an 
opinion as to whether the any right or 
left ankle disorder found on examination 
is etiologically related to his period of 
active service or any incident therein.

A complete rationale must be given for all 
opinions and conclusions expressed.  The 
examiner should discuss the prior medical 
evidence in detail and reconcile any 
contradictory evidence.

2.  The RO/AMC shall then review the 
veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If the 
RO/AMC finds it necessary and appropriate 
to afford the veteran with an additional 
examination or to engage in further 
development pursuant to review of 
additional evidence obtained, it should be 
undertaken prior to further claim 
adjudication.  The Board reiterates that 
it is obligated by law to ensure that the 
RO complies with its directives, as well 
as those of the appellate courts.  If the 
appeal is returned to the Board without 
compliance of the remand directives by the 
RO/AMC, or the RO otherwise having 
jurisdiction of the claims folder, another 
remand will likely result.  Stegall, 11 
Vet. App. at 271.

3.  The RO/AMC will readjudicate the 
veteran's claims for service connection 
and for a TDIU.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case which 
contains notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purposes of this REMAND are to 
obtain additional information and comply with due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
Heather J. Harter
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

